Citation Nr: 1201751	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a December 2010 decision, the Board denied an evaluation in excel of 30 percent for chronic obstructive pulmonary disease (COPD) associated with asbestos and remanded the claim for TDIU, including on an extraschedular basis, to the RO/AMC for further development.  That development having been completed, the case is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence demonstrates that the Vetera is unable to secure or follow a substantially gainful occupation as a result of his service-connected COPD associated with asbestos exposure.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.


It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  In Moore, the Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341,4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, the Veteran is service-connected solely for COPD associated with asbestos exposure.  As noted above, the Board, in its December 2010 decision, denied an evaluation greater than 30 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2011).  Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

The Veteran has indicated that his COPD prevents him from working.  On his January 2007 application for TDIU, he reported that he last worked in 2003 in assembly, and that he had left his job due to his disability.  He reported he had worked previously as a machinist from 1984 to 1999, and that he had a 12th grade education with no further training.

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, the Veteran's service-connected respiratory disorder is evaluated based on pulmonary function tests (PFT) findings.  See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2011).  The rating criteria afford a formulaic method of evaluating the disability.  As the December 2010 Board decision held, the medical evidence showed that the Veteran's symptomatology met the criteria for a 30 percent evaluation, i.e., his disability was productive of PFT findings of FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  But it did not reach, or approximate, the criteria required for a 60 percent evaluation:  PFT findings of FEV-1 of 40 to 55 percent predicted or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or: maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

Moreover, a VA examination conducted in May 2007 reflected the opinion that the Veteran was no longer able to participate in chores or household maintenance or cleaning, and that he was unemployable for both physical and sedentary employment due to his pulmonary condition.  The examiner observed that frequent infections and coughing interfered with sedentary activities.  While the examination report does not show that the examiner reviewed the entire claims file, the examiner stated that the Veteran's VA treatment records had been reviewed, and the Board noted that contemporaneous VA outpatient treatment records did indicate frequent medical visits due to coughing with sputum production in March, May, and December 2008 and in February 2009.

In light of the May 2007 opinion regarding unemployability due to pulmonary disability, this is clearly an exceptional case in which the TDIU issue should be considered on an extraschedular basis.  However, the Board may not assign an extraschedular rating in the first instance, as the authority for doing so is vested in the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b) (2011); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).  

Accordingly, in December 2010, the Board remanded the matter of entitlement to TDIU under an extraschedular basis to the RO for referral to the Under Secretary for Benefits, Director of Compensation and Pension Service, or other appropriate designee for extraschedular consideration.  In July 2011, the RO/AMC requested such reconsideration.

In August 2011, the Director, Compensation Service, provided its determination.  Noting that the Veteran's military specialty was "SH-31322" with a related civilian occupation as barber, and he had a high school education, the Director found that review of the evidence in its entirety did not support a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected COPD associated with asbestosis, and that entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) was not established.

No rationale was explicitly stated for the August 2011 finding.  But the analysis appeared to concentrate on evidence outlined in an outpatient treatment record dated in November 2006 and a private occupational examination conducted in December 2006.  

The November 2006 VA treatment entry was noted to list twelve conditions for which the Veteran was treated-of which only two involved respiratory conditions:  asbestosis and chronic airway obstruction.  The other conditions included intervertebral disc degeneration and low back pain, knee and leg sprain, gastroesophageal reflux disease, hyperlipidemia, hypertension, and allergic rhinitis.

The December 2006 examination report was discussed at greater length.  It was noted that the Veteran reported at this examination shortness of breath and chronic cough since at least 2000, that he was evaluated by VA and diagnosed with COPD and asbestosis, that he was placed on inhalers in 2002, and that he has not required hospitalization or emergency room treatment for shortness of breath.  The Veteran was noted to have reported limitation of shortness of breath walking up one flight of stairs or walking one block on level ground, occasional pedal dema, chronic nonproductive cough and intermittent wheezing but no paroxysmal nocturnal dyspnea and no chest pain except occasional soreness in the back of his chest from his lungs.  The report showed a history of high blood pressure since 2000 but no known history of pneumonia, tuberculosis, rheumatic fever, or heart murmur.  The Veteran reported smoking 1-1/2 packs of cigarettes per day for 20 years, but that he had not smoked since 1971.  He stated he last worked in 2003 when he worked assembling bicycles for one year.  Before then, he retired initially in 1999.  Prior to that he worked as a machinist cutting steel since 1957, and he worked 15 years in a foundry.  It was noted that no vocational assessment was recommended as the Veteran was retired.

Following issuance of a supplemental statement of the case in September 2011, the case was returned to the Board.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches ... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator ...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

The May 2007 VA examination was conducted with review of the VA treatment records (albeit not of the entire claims folder), interview with the Veteran, and review of medical tests to include PFTs that were conducted in March 2007.  It appears that the examination was initiated by a nurse practitioner, but was completed and signed by a medical doctor.  In pertinent part, the Veteran reported that he retired in 1999 due to eligibility by age or duration of work, but that he tried to work again in 2002 assembling bicycles.  He did so for about a year, but had frequent lung infections and chronic coughing which interfered with his ability to complete his tasks, so he left that job.  The examiner diagnosed COPD/asbestosis and described as "severe" the impact this condition had on his ability do chores, shopping, exercise, and recreation.  The disability was found to have a mild impact on his ability to travel, but to prevent his ability to participate in sports.  The examiner opined that the Veteran is no longer able to participate in chores or household maintenance or cleaning.  More importantly, the examiner further opined that the Veteran is unemployable for both physical and sedentary employment due to his pulmonary condition, and observed that frequent infections and coughing interfere with sedentary activities.

VA treatment records show that the Veteran continued to seek treatment for his respiratory condition, despite an entry in August 2007 that appeared to reflect improvement.  In this entry, the Veteran stated he felt his breathing had improved.  He was working on his diet and weight loss, and he was walking up to a mile daily.  Notwithstanding the Veteran's efforts, subsequent records show, in addition to those cited in the Board's December 2010 decision, that he continue to require frequent visits, including emergency treatment in March and May 2008 for cough, shortness of breath, sore throat, and bronchitis.  In April 2008, he reported daily coughing with sputum, and in May 2008 he was found to have moderate airflow obstruction. 

While the May 2007 VA examination report and opinions therein were based on review of VA treatment records and not review of the entire claims file, the Board finds the report to be highly probative.  First, the Veteran has reported, and the record concurs, that the predominant part of the Veteran's treatment for his respiratory disorder from 1999 has been with VA.  The May 2007 examiner's opinion that the Veteran is unemployable due to his pulmonary disability is based on a more thorough and complete review of the medical evidence.  This finding is supported by VA treatment records subsequent to the May 2007 report that reflect continued frequent treatment for episodes of coughing with sputum production, shortness of breath, and respiratory infections.  

Based upon a review of all of the evidence, and for reasons articulated above, the Board finds the evidence demonstrates that the Veteran's service connected COPD associated with asbestos exposure is of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  Entitlement to a TDIU on an extraschedular basis is warranted. 


ORDER

A total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


